Citation Nr: 1806471	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

2.  Propriety of a reduction from a 30 percent rating to a 20 percent rating for the service-connected degenerative disc (DDD) of the cervical spine effective May 1, 2011.

3.  Entitlement to an increased disability evaluation for the service-connected DDD of the cervical spine.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The RO, in pertinent part, decreased the disability rating for degenerative disc disease (DDD) of the cervical spine from 30 percent to 10 percent effective May 1, 2011.  The same decision denied service connection for IHD and entitlement to TDIU.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, in the instant case, the Veteran submitted a claim for an increased disability rating in April 2010.  In an April 2011 rating decision, the RO reduced the service-connected DDD of the cervical spine from 30 percent to 10 percent disabling.  The Veteran was notified in the decision that the due process provisions of 38 C.F.R. § 3.105(e) did not apply to the reduction because it did not result in a reduction or discontinuance of compensation payments currently being made.  The Veteran submitted a timely Notice of Disagreement (NOD).   Thereafter, in August 2014, the RO increased the disability evaluation for DDD of the cervical spine to 20 percent effective May 1, 2011.

The Board finds that the April 2011 rating decision, which reduced the Veteran's disability evaluation, was also a denial of his petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for DDD of the cervical spine.  Thus, the issues on appeal have been recharacterized and bifurcated as they appear on the cover page of the instant decision.  

The issues pertaining to IHD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1968 to May 1971.

2.  In July 2014, prior to the promulgation of a decision in the appeal, withdrawal of   the propriety of the reduction of the rating and entitlement to an increased disability rating for DDD of the cervical spine was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the propriety of the reduction of the rating and entitlement to an increased disability rating for DDD of the cervical spine by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in an April 2011 rating decision, the RO reduced the service-connected DDD of the cervical spine from 30 percent to 10 percent disabling.  Thereafter, in June 2014, the RO increased the disability evaluation for DDD of the cervical spine to 20 percent effective May 1, 2011.  The RO additionally granted separate 40 percent ratings for radiculopathy of the right and left upper extremities effective April 13, 2012.  See supplemental statement of the case dated June 13, 2014.  Thereafter, the Veteran filed an additional VA Form 9 dated in June 2014 but received by the RO in July 2015, indicating that he was only appealing the issues of entitlement to service connection for ischemic heart disease and entitlement to TDIU which meant he no longer wished to appeal the propriety of the reduction of the rating (and entitlement to an increased disability rating for DDD of the cervical spine).  Additional correspondence from the Veteran dated in March 2016 also shows he was no longer appealing the issues as he only addressed the issues of TDIU and service connection for ischemic heart disease.  Nonetheless, the issues were included by the RO on the October 2015 VA Form 8, Certification of Appeal. 

As the Veteran has clearly did not wish to continue to pursue his appeal as to the reduction and rating of the DDD of the cervical spine, which the Board construes as a withdrawal of the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

The propriety of the reduction of the rating and entitlement to an increased disability rating for DDD of the cervical spine are dismissed.


REMAND

The Veteran contends that he is entitled to service connection for IHD as result of his herbicide exposure.  The Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his Vietnam service.  38 C.F.R. § 3.307(a)(6).  IHD including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease (CAD)) is specifically listed as a disease presumptively associated with exposure to Agent Orange.  38 C.F.R. § 3.309(e).

The Veteran was afforded a recent VA examination in April 2014, in which the examiner indicated that he agreed with the February 2011 VA examiner that there were insufficient findings to diagnose IHD.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The 2014 examiner did not address an April 2011 email communication/opinion from the Clinical Director of Compensation and Pension at VA Puget Sound that indicated a March 2011 study contained evidence of coronary artery disease (CAD) in the left circumflex coronary artery and some calcified plaque in other coronary vessels, which met the definition of CAD, but did not meet the "new DBQ IHD criteria about the degree of disease."  The Board notes that according to 38 C.F.R. § 4.104, Diagnostic Code 7005, arteriosclerotic heart disease (CAD) warrants a 10 percent rating for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.   

Thus, the opinion is not sufficient as clarification is necessary to determine whether the Veteran has IHD, including CAD, to a compensable degree.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

Given the inadequacies in the VA opinion, a remand is warranted in order to obtain an addendum opinion that addresses the questions delineated below. 

The adjudication of the claim for TDIU could be impacted by a favorable resolution of the remanded issue.  Thus, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for IHD that is being remanded; as such, the adjudication of the issue of entitlement to TDIU must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who rendered the April 11, 2014, opinion, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  An explanatory rationale must be provided for all opinions expressed.  

Please state whether the Veteran currently has or has had at any time throughout the appeal period, IHD, including CAD, manifested by workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  In rendering this opinion the examiner must address all diagnostic studies, including the March 2011 report from Insight Medical Imaging, as well as the April 2011 email communication/opinion from the Clinical Director of Compensation and Pension at VA Puget Sound.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


